Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 1 of 28




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 17-cv-2391-WJM-NRN

   K.D., by his next friend and parent, Sherise Nipper,

          Plaintiff,

   v.

   HARRISON SCHOOL DISTRICT TWO,

          Defendant.


                       ORDER GRANTING IN PART AND DENYING IN PART
                         DEFENDANT’S SUMMARY JUDGMENT MOTION


          In this lawsuit, Plaintiff K.D. (“Kyler”), 1 through his mother, Sherise Nipper (“Mrs.

   Nipper”), sues Defendant Harrison School District Two (“School District”), alleging that

   the School District took no steps to stop pervasive bullying against Kyler at school. This

   bullying, Kyler says, was race-motivated (he is white and attended a majority Hispanic

   school) and disability-motivated (at the relevant time, Kyler had an Achilles tendon

   deformity that affected the way he walked). Kyler therefore alleges racial discrimination

          1
             As the caption shows, this action has thus far proceeded under the initials “K.D.”
   However, the Third Amended Complaint contains a verbatim quote from Kyler’s Facebook page
   in which he identifies himself as “Kyler Nipper.” (ECF No. 74-2 ¶ 30.) Moreover, the matters
   recounted below have since received national press coverage, and that press coverage uses
   Kyler’s real first name. See, e.g., Cathy Free, “This 14-year-old was stabbed by bullies who
   mocked his shoes. He now collects shoes and gives them to those in need.”, Wash. Post (Sept.
   30, 2019), at https://www.washingtonpost.com/lifestyle/2019/09/30/he-was-stabbed-by-bullies-
   who-mocked-his-shoes-he-now-collects-shoes-gives-them-those-need/ (last accessed Apr. 3,
   2020); Liz Lane, “Bullied for His Kicks, This 14-Year-Old Started a Charity That Gives Shoes to
   People in Need,” InsideEdition.com (Sept. 14, 2019), at https://www.insideedition.com/bullied-
   for-his-kicks-this-14-year-old-started-a-charity-that-gives-shoes-to-people-in-need-55839 (last
   accessed Apr. 3, 2020). Thus, the Court sees no need to continue using his initials only.
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 2 of 28




   in violation of Title VI of the Civil Rights Act of 1964 (“Title VI”), 42 U.S.C. §§ 2000d et

   seq.; disability discrimination in violation of the Rehabilitation Act of 1973

   (“Rehabilitation Act” or “§ 504”), 29 U.S.C. §§ 794 et seq.; and disability discrimination

   in violation of Title II the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131 et

   seq.

          Currently before the Court is the School District’s Motion for Summary Judgment.

   (ECF No. 107.) As explained in this order, the Court will grant the School District’s

   motion as to Kyler’s Rehabilitation Act and ADA claims, but deny it as to his Title VI

   claim. This matter therefore remains set for trial on the Title VI claim.

                                     I. LEGAL STANDARD

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

   movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “genuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for the

   nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence and

   all reasonable inferences therefrom in the light most favorable to the nonmoving party.

   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In addition, the

   Court must resolve factual ambiguities against the moving party, thus favoring the right




                                                 2
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 3 of 28




   to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

                                            II. FACTS

            The following narrative is undisputed unless attributed to a party or otherwise

   noted.

   A.       Pikes Peak Elementary

            1.    Enrollment and Early Interactions with the Administration

            Sometime before his fifth-grade year (2015–16), Kyler moved with his mother

   and stepfather, Nicholas Nipper (“Mr. Nipper”), from Texas to Colorado so Mrs. Nipper

   could obtain medical marijuana to manage her epilepsy. (ECF No. 120 at 20, ¶ 153.) 2

   The Nippers enrolled Kyler at Pikes Peak Elementary School (“Pikes Peak”) (a school in

   the School District) for fifth grade, which began in August 2015. (ECF No. 107 at 4,

   ¶ 16.)

            As part of enrollment, Mrs. Nipper filled out a “Student Health Form” where she

   checked “No” in response to the question, “Is this child under medical care?” (ECF

   No. 110-3 at 11.) The form also had checkboxes for specific medical conditions,

   including “Bone/Joint Disease,” but Mrs. Nipper did not check any of those boxes. (Id.)

   However, Mr. Nipper says that that sometime before an October 5, 2015 report of

   bullying (described below), he and his wife met with the Principal, Linda Donaldson, to

   say that Kyler needed extra attention because this was his first time in a “brick-and-

   mortar school” and he was being picked on because “he kind of walked funny.” (ECF




            2
           All ECF page citations are to the page number in the CM/ECF header, which does not
   always match the document’s internal pagination, particularly in exhibits.




                                                 3
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 4 of 28




   No. 120-7 at 4–5; see also ECF No. 107 at 6, ¶ 26.) 3 Specifically, he tended to walk on

   his tip-toes. (ECF No. 120 at 16, ¶ 141.) At the time, Mr. and Mrs. Nipper thought that

   his walking style was just a habit that he needed to overcome. (ECF No. 133-1 at 6.)

          Despite his walking style, Kyler walked to and from Pikes Peak on most school

   days, although his parents might drive him on bad-weather days. (ECF No. 107 at 5,

   ¶ 18; ECF No. 110-4 at 2–3.)

          2.      Bullying that Happened on a Specific Date

          As far as the record reveals, there were three instances of bullying or similar

   behavior against Kyler at Pikes Peak that can be assigned to a date certain. They are

   as follows.

          On August 31, 2015, Mrs. Nipper reported to Pikes Peak that a student named

   Sasha had called Kyler “fat.” (ECF No. 107 at 5, ¶ 22.) Assistant Principal Angela

   Valdez decided that punishment was not warranted because Sasha’s “behavior log”

   was otherwise clean. (ECF No. 120-5 at 12.) She nonetheless told Mrs. Nipper that

   she would ensure that Kyler and Sasha were separated, as a precaution. (ECF No. 107

   at 5, ¶ 24.) There were no further incidents between Kyler and Sasha. (Id. ¶ 25.)

          On October 5, 2015, Mrs. Nipper told Principal Donaldson that Kyler had been

   bullied, and that Kyler’s teacher, Jonathan Francis, was the only person in the school

   helping Kyler. (Id. at 6, ¶ 26.) The parties point the Court to nothing in the record

   providing details about how Kyler had been bullied, but Mrs. Nipper asserts that this


          3
             Despite Mr. and Mrs. Nipper’s representations to Principal Donaldson, this was not
   Kyler’s first time in a brick-and-mortar school. Kyler attended kindergarten through third grade
   at an elementary school in San Antonio, Texas. (ECF No. 107 at 3, ¶ 1.) He “reportedly
   attended online classes” for fourth grade. (Id. at 4, ¶ 15.)




                                                   4
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 5 of 28




   was not the first time she had called Principal Donaldson about bullying. (ECF No. 120

   at 4, ¶ 23.)

          On April 27, 2016, “RF,” a white student at Pikes Peak, hit Kyler in the head. (Id.

   ¶ 27.) Kyler “believed RF hit him because RF was ‘having a bad day,’ and ‘his parents

   were really arguing.’” (Id. ¶ 28.) Either that same day or the next, Principal Donaldson

   punished RF by suspending him for one day. (Id. ¶¶ 29–30; ECF No. 120 at 4, ¶ 29.)

          3.      Racial Bullying

          Kyler suffered other instances of bullying at Pikes Peak that cannot be assigned

   to a specific date. In particular, he had trouble with two students, “IP” and “GZ.” (ECF

   No. 107 at 7, ¶ 37.) GZ would use his chest to push Kyler in the school hallways, and

   IP would use his shoulder to bump Kyler in the hallways. (Id. ¶¶ 38–39.) On at least

   one occasion, GZ’s and IP’s behavior caused bruises on one of Kyler’s arms, but he

   told his parents that the bruises came from playing football, which was a plausible

   explanation because he played football in gym class and sometimes received bruises

   from that. (ECF No. 110-2 at 4–5.)

          GZ and IP also called Kyler names such as “white,” “chicken nugget,” “cracker,”

   and “Swiss cheese.” (Id. ¶¶ 41–43.) They would do so under their breath, to prevent

   others from hearing, and Kyler says that sometimes they provoked an audible reaction

   from him that got him in trouble for being disruptive. (Id. ¶¶ 41–42; ECF No. 110-2 at 3.)

   School records confirm that Kyler was repeatedly referred to the Principal’s or Assistant

   Principal’s office during the school year for “negative behaviors and interactions with his

   classmates.” (ECF No. 107 at 5, ¶ 19.) Kyler claims he was consistently “disciplined for

   his reactions to harassment by other students, often the same group of students who

   bullied him” (referring at least to IP). (ECF No. 120 at 3, ¶ 19.)


                                                5
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 6 of 28




          Kyler perceived GZ as “a mix between African American and Hispanic.” (ECF

   No. 110-2 at 3.) In her deposition testimony, Mrs. Nipper referred to IP as part of a

   “group of Hispanic kids.” (ECF No. 120 at 19, ¶ 151.) The School District’s Rule

   30(b)(6) representative testified to her belief that IP was Hispanic, and approximately

   60% of the Pikes Peak student population was Hispanic. (Id. at 16, ¶ 140.) But IP’s

   official School District record says that he is “White, not Hispanic.” (ECF No. 135-1.)

          In any event, Kyler remembers telling Mr. Francis about GZ’s and IP’s racist

   language toward him, but he does not remember what happened after that. (ECF No.

   110-2 at 3.) In general, Mr. Francis was teaching Kyler to “ignore [the bullying] and

   change it into a positive thing.” (Id.)

          Once in music class, one of GZ’s friends, who was Hispanic, kicked Kyler in the

   back of the head. (ECF No. 107 at 8, ¶ 49; ECF No. 110-2 at 8.) Kyler claims that he

   told his teacher, who did nothing, and so Kyler left the class, went to the office, and

   convinced the administrators to let him transfer to an art class. (Id.)

          On a separate occasion, another of GZ’s friends, also Hispanic, told Kyler that he

   “should just go kill himself.” (ECF No. 107 at 8, ¶ 53; ECF No. 110-2 at 6.)

          Kyler told his mother about these incidents, but he did not tell her that the

   students were Hispanic. (ECF No. 107 at 7–9, ¶¶ 47, 54.)

          4.     Bullying Based on Toe-Walking

          Kyler was also harassed over the way he walked: “Students at [Pikes Peak] told

   [Kyler] that he ‘lived in a dumpster,’ said that his feet were ‘funny shapes,’ made fun of

   ‘the way [he] walked,’ and made fun of his shoes for ‘being worn down and trashy.’” (Id.

   ¶ 48.) In Kyler’s words, these insults grew from the fact that “I walked on my tippy toes,

   and then they would—my shoes would get worn out really quick, and then [kids] would


                                                6
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 7 of 28




   laugh at me and make comments about my feet.” (ECF No. 120 at 16, ¶ 141.)

          5.      End-of-Year Summary

          Kyler missed sixteen days of school in fifth grade—mostly because, according to

   Mr. Nipper, “we could not get him to go . . . . He just had had enough of the

   bullying . . . .” (ECF No. 107 at 8, ¶¶ 57–58; ECF No. 120-7 at 5.) 4

          Kyler says he talked to Principal Donaldson “20 to 25 times about being bullied”

   and told her “the names of the students who bullied him,” but he never specifically

   complained of bullying on account of race or disability. (Compare ECF No. 107 at 9,

   ¶ 60 with ECF No. 120 at 7, ¶ 60.)

          Mr. Nipper asserts that at least Principal Donaldson was aware of bullying based

   on toe-walking because of his early-in-the-year conversation with her in which he said

   that Kyler “kind of walked funny.” (See Part II.A.1, above.) The School District claims

   that no teacher or administrator at Pikes Peak apart from Kyler’s teacher, Mr. Francis,

   had knowledge that Kyler was being bullied on the basis of race, and Kyler’s summary

   judgment response brief appears to admit as much. (Compare ECF No. 107 at 9,

   ¶¶ 61–62 with ECF No. 120 at 7, ¶¶ 61–62; see also ECF No. 110-2 at 3.) However,

          4
             Kyler says that his absences, by quarter, were two, four, eight, and sixteen,
   respectively, thus showing the increasing effect the bullying was having on him throughout the
   year. (ECF No. 120 at 24, ¶ 173; id. at 40.) There are two problems with this assertion. First,
   earlier in the same brief, Kyler admits, without qualification, the School District’s assertion that
   Kyler had sixteen total absences for the year. (See id. at 7, ¶ 57.) Second, in support of his
   claim about increasing absences by quarter, he cites “Ex 17, at 11:6–23.” (Id. at 24, ¶ 173.)
   Kyler has no exhibit labeled Exhibit 17, although he does have a seventeenth exhibit, in the
   sense of an unlabeled exhibit that follows Exhibit 16. (See ECF No. 120-17.) But that exhibit is
   an expert report regarding Kyler’s current medical condition. It says nothing about absences.
   Although the Court has no duty to do so, see Fed. R. Civ. P. 56(c)(3); Gross v. Burggraf Const.
   Co., 53 F.3d 1531, 1546 (10th Cir. 1995), the Court nonetheless looked at every deposition
   transcript Kyler submitted (“11:6–23” is obviously a deposition citation). Most of the transcripts
   do not have a page 11. The pages 11 that do exist say nothing about Kyler’s attendance.
   Accordingly, the Court disregards Kyler’s assertion that his absences increased over time.




                                                    7
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 8 of 28




   Mr. and Mrs. Nipper also claim they frequently complained of racial harassment to

   School District employees. (See Part II.B.9, below.)

   B.     Carmel Middle School

          1.     Enrollment and Early Interactions with the Administration

          Kyler enrolled in Carmel Middle School, also within the School District, for sixth

   grade. (ECF No. 107 at 9, ¶ 63.) Apparently in anticipation of participating in sports

   there, Mrs. Nipper filled out a “Preparticipation Physical Evaluation History Form” for

   Kyler on May 25, 2016. (ECF No. 110-3 at 14.) This form is a check-the-box form

   similar to the one Mrs. Nipper filled out for Pikes Peak the year before, except it asks

   about many more potential conditions. (ECF No. 110-3 at 14.) Mrs. Nipper checked

   “No” for every potential condition, including conditions relating to bone, joint, and muscle

   disease, or the need for braces, orthotics, or other assistive devices. (Id.)

          On August 1, 2016, a physician at a clinic connected to Carmel (called “Entrada”)

   conducted a school-mandated physical examination on Kyler and filled out a form

   stating that Kyler had no abnormalities and was “cleared without restrictions” for

   “participation in athletics.” (Id. at 13 (capitalization normalized).) However, although the

   form plainly says what it says, Kyler and Mr. Nipper both remember that this Entrada

   physician “said that [Kyler] couldn’t pass his physical because his Achilles tendon was

   not long enough.” (ECF No. 133-1 at 5–6; see also ECF No. 120 at 8, ¶ 65.) Then,

   they say, that physician referred them to a specialist, from whom they learned for the

   first time that Kyler’s tip-toe walking behavior was a physical disability caused by too-

   short Achilles tendons, which needed to be stretched out either through surgery or

   special casts. (ECF No. 133-1 at 6.) Mr. Nipper is uncertain precisely when they

   received this diagnosis from the specialist. (See ECF No. 133-1 at 5.)


                                                8
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 9 of 28




          The school year started on August 16, 2016 (ECF No. 107 at 9, ¶ 67), and on

   August 22, 2016, Mrs. Nipper filled out another check-the-box “Student Health Form” for

   Kyler (identical to the form she filled out the year before, see Part II.A.1, above) on

   which she again checked “No” in response to the question, “Is this child under medical

   care?” (ECF No. 110-3 at 12). Also as before, she did not check any of the potential

   medical conditions, such as “Bone/Joint Disease.” (Id.)

          2.       Continued Bullying and Similar Behavior Early in the School Year

          Kyler missed the first four days of sixth grade “due to his parents believing they

   were going to buy a house.” (ECF No. 107 at 9, ¶ 67.)5 But when he arrived at school

   on the fifth day, IP resumed bullying him for the first couple of days. (Id. ¶ 69.) 6 Kyler

   says that IP “was just doing the same stuff [as at] Pikes Peak.” (ECF No. 120 at 8,

   ¶ 70.) But after those first few days, Kyler and IP had no interactions until midway

   through September (described below). During that hiatus, however, Kyler had two

   experiences of feeling threatened.

          The first experience happened in the morning of the school day as Kyler rode his

   bike to school and “encountered a group of students near the bike rack.” (ECF No. 107

   at 10, ¶¶ 72, 74.) Regarding this incident, Kyler testified at his deposition that he “didn’t


          5
             Kyler denies this assertion on grounds that “[t]he cited documents do not support this
   fact.” (ECF No. 120 at 8, ¶ 67.) But the cited documents are Carmel’s attendance register,
   showing that Kyler was absent on the first four days of school (ECF No. 111-1); and an intra-
   school e-mail reporting that Mrs. Nipper had come to the office on Kyler’s first day of
   attendance, explaining that Kyler had been gone the previous four days because she and
   Mr. Nipper “thought they would close on their house,” which would be within the boundaries of a
   different middle school (ECF No. 110-6 at 5). Accordingly, the objection that the cited
   documents do not support the fact is groundless, and the Court deems both his absences and
   the reason for them undisputed.
          6
              GZ did not attend Carmel. (Id. ¶ 68.)




                                                      9
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 10 of 28




    really recognize them,” but also that “some of the kids that bullied me before were

    there.” (ECF No. 110-2 at 9.) In any event, he did not want to approach the students

    (to lock up his bike, presumably), so he turned around and rode home. (ECF No. 107 at

    10, ¶ 74.) The record is unclear whether he stayed home for the rest of that day.

           The second experience happened on the morning of September 14, 2016, as

    Kyler was again riding his bike to school. (Id. ¶ 75.) At some point along that journey,

    he came into view of Carmel “and there was just a big bunch of kids” outside one of its

    entrances. (ECF No. 110-2 at 10.) “And then one kid was coming [toward Kyler]

    because he forgot his backpack at home, and he told [Kyler] that all those kids were

    looking for [him].” (Id.) “Thinking it sounded ‘weird,’ [Kyler] ‘turned around, went back

    home’ and told his parents.” (ECF No. 107 at 10, ¶ 77.) His parents then drove him

    back to school. (ECF No. 110-2 at 10.)

           Carmel Principal Lorna Breske and Assistant Principal Sergio de Lourenco either

    met or spoke with Mr. Nipper that same day regarding the September 14 incident. (ECF

    No. 107 at 10, ¶ 78.) Apparently Kyler’s current memory of the incident is very limited

    (or the story got somewhat inflated in the retelling of it) because de Lourenco’s notes

    say that Mr. Nipper reported “a group of students chas[ing] [Kyler] home threatening to

    fight and steal his bike. [Mr. Nipper] reported that some from this group showed up at

    his house threatening to break in and steal the bike and mess up the house.” (ECF

    No. 120-3 at 6.) De Lourenco’s notes further state that he learned from a Carmel

    student that the group of students attended a different middle school, but they would

    catch the bus at Carmel. (Id.) De Lourenco contacted the other middle school about

    the incident. (Id.; ECF No. 107 at 11, ¶ 80.)




                                                10
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 11 of 28




           3.     September 15 Altercation with IP and Others

           On September 15, 2016, Kyler, IP, and two other boys got into an altercation

    involving pushing, punching, name-calling (“bitch” and “pussy,” reportedly said by Kyler

    to IP or the others), and threats of violence (IP reportedly said that his group “would

    jump [Kyler] later”). (ECF No. 107 at 11, ¶ 81; ECF No. 120 at 9, ¶ 81.) An assistant

    principal, Monica Glickman, took statements from each of the boys involved. (ECF

    No. 107 at 11, ¶ 82.) “[N]one of the students reported race- or disability-based

    comments . . . .” (Id.) Notes regarding the incident show that someone at Carmel

    called Mr. Nipper and the mother of one of the other students involved to discuss the

    incident, but the notes say nothing either way about whether anyone called IP’s parents.

    (See ECF No. 111-4.)

           4.     Kyler’s Suspension for Alleged Racial Slurs

           On September 20, 2016, two students complained to a teacher that Kyler was

    “calling them the ‘N word’ and [was] taunting them and calling them gay.” (ECF

    No. 111-2 at 1.) Kyler’s version of the story was that the students had called him

    names, not the other way around. (ECF No. 120 at 10, ¶ 84.) Carmel suspended Kyler

    for three days, beginning September 22, 2016. (ECF No. 107 at 11, ¶ 84.)

           5.     Kyler’s Casts

           During Kyler’s suspension, he had casts placed on both legs to correct his

    Achilles deformity. (Id. ¶ 85.) Carmel also worked with Mr. and Mrs. Nipper on a § 504

    plan to accommodate the limitations that Kyler’s casts were expected to create over the

    next four weeks. (Id. ¶ 87.) For example, he would receive “transportation to and from

    school due to difficulty walking and balancing,” he was “excused from participating in

    activities involving walking/running,” and he was permitted to leave class “one to two


                                                11
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 12 of 28




    minutes early to get to his next class on time.” (Id. ¶ 88 (internal quotation marks

    omitted).)

           The School District says that this is the first time any teacher or administrator at

    Carmel learned of Kyler’s impairment, and that no one at Carmel knew of any

    harassment based on disability. (Id. ¶¶ 89. 95.) The Nippers counter with Mr. Nipper’s

    memory that he met with Principal Breske sometime between the Achilles deformity

    diagnosis and placement of the casts on Kyler’s legs. (ECF No. 120 at 10, ¶ 89.) He

    says he told Principal Breske “that we were trying to at that point to get him rehabilitated

    for his walking so that kids would stop talking about him and his walking,” and Principal

    Breske responded that she had observed other kids “making fun of the way [Kyler]

    walked.” (Id. (internal quotation marks omitted).)

           6.     The Attendance Contract

           Around the same time the § 504 plan was formulated, Mr. Nipper came to the

    school to sign an “attendance contract” due to Kyler’s “5+ Unex[cused]” absences.

    (ECF No. 111-2.) Kyler provides no additional context about this attendance contract.

           7.     Potential Racial Harassment

           At some point during Kyler’s sixth grade year (before he withdrew from school, as

    described below), certain students “spoke to [Kyler] in Spanish,” and Kyler “did not know

    what the Spanish words meant.” (ECF No. 107 at 12, ¶¶ 93–94.) Kyler says that the

    students were a “group of Hispanic kids that bullied me.” (ECF No. 120 at 11, ¶ 93.)

    Mr. Nipper remembers that Kyler came home and googled two words he remembered,

    “Guerro and Payaso, which mean ‘white boy’ and ‘clown.’” (Id. ¶ 95.)

           Mr. Nipper claims that he spoke with Principal Breske and Kyler’s school

    counselor “specifically” about Kyler being bullied on account of race. (ECF No. 120


                                                 12
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 13 of 28




    at 10–11, ¶¶ 89, 95.) He remembers telling Principal Breske about “Spanish-speaking

    kids that were constantly heckling my son and, you know, saying things about him in

    Spanish and picking on him.” (Id. ¶ 95.)

           8.     The “WP4L” Incident

           As previously noted, the Nippers moved to Colorado so Mrs. Nipper could obtain

    medical marijuana. (See Part II.A.1, above.) Mrs. Nipper obtained her marijuana from

    a dispensary called Weed Pimp Nation. (ECF No. 120 at 20, ¶ 153.) Someone at the

    dispensary wrote “WP4L” on one of Kyler’s leg casts, meaning “Weed Pimp for life.”

    (Id.) Soon after, Kyler was in gym class at school and his teacher asked him—within

    earshot of other students, including IP—whether “WP4L” stood for “white power for life.”

    (Id.) Kyler said no, but “the bullying got worse” after this. (Id.) The record does not say

    whether the Carmel administration learned of this incident.

           9.     Frequency of Complaints

           Mr. and Mrs. Nipper say that, by this time (late September/early October 2016),

    they had called School District employees eighty-four times (inclusive of the previous

    school year) to complain that Kyler was being bullied “based on how he walked or his

    race.” (Id. at 20–21, ¶¶ 157–58.) 7 According to Mr. Nipper, they were “turned away”

    “90 percent of the time.” (Id. ¶ 155.)



           7
             The Court recognizes that this may be a somewhat unreliable number, given that
    Mr. and Mrs. Nipper proffered phone records to support their memories, yet those phone
    records mostly show short telephone calls, and some of the calls are incoming, not outgoing.
    (See ECF No. 133 at 12, ¶¶ 157–58.) Nonetheless, Mr. Nipper’s memory was that “there was
    probably 60, 70 times that we reached out to somebody in the school District to tell them about
    why [Kyler] was being bullied.” (ECF No. 120 at 20, ¶ 155.) The Court finds the precise number
    unimportant to the analysis below. The important point is that there is some evidence of
    frequent communication with the School District.




                                                  13
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 14 of 28




           10.    The Stabbing

           Kyler’s last day at Carmel turned out to be October 7, 2016. That day, IP

    approached Kyler in the school hallway and—apparently unprovoked—stabbed Kyler

    multiple times with a pencil. (ECF No. 107 at 12, ¶ 96.) Kyler nonetheless attended the

    first ten minutes of his next class, but then left with a friend and went to the front office,

    asking to see the school nurse. (Id. at 13, ¶¶ 97–98.) Eventually Kyler’s parents picked

    him up from school. (Id. at 15–16, ¶¶ 126–28.) Principal Breske called Mrs. Nipper

    later that night and learned that Kyler had been taken to the hospital with a punctured

    lung. (Id. at 16, ¶ 133.)

           11.    Withdrawal from School

           The School District suspended IP. (Id. ¶ 134.) However, Kyler never returned to

    school. (Id. ¶ 135.) Carmel attempted to provide Kyler with schoolwork to complete

    while at home, but Mrs. Nipper would not accept it, and Mr. and Mrs. Nipper withdrew

    Kyler from the School District on November 7, 2016. (Id. ¶¶ 136–39.)

                                            III. ANALYSIS

    A.     Whether Kyler Continues to Assert an Equal Protection Claim

           There is no question that Kyler is bringing claims for racial discrimination in

    violation of Title VI, disability discrimination in violation of the Rehabilitation Act, and

    disability discrimination in violation of Title II of the ADA. The School District’s motion

    seeks summary judgment on each of these claims—but only these claims. (See ECF

    No. 107 at 17–39.) Kyler, in his response brief, argues that he has “asserted four

    claims,” and further asserts that the School District has “waived the right to move for

    summary judgment” on his claim “pursuant to Section 1983 and the Fourteenth

    Amendment Equal Protection Clause.” (ECF No. 120 at 25.) In reply, the School


                                                   14
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 15 of 28




    District says that Kyler currently has no Equal Protection claim. (ECF No. 133 at 2–3.)

    Accordingly, the Court must resolve this dispute first.

           Kyler’s Second Amended Complaint asserted an Equal Protection claim against

    the School District under the doctrine first announced in Monell v. Department of Social

    Services, 436 U.S. 658 (1978). (ECF No. 36 ¶¶ 95–111.) Monell held that a municipal

    entity can be liable for damages under 42 U.S.C. § 1983 if the entity’s “policy or custom,

    whether made by its lawmakers or by those whose edicts or acts may fairly be said to

    represent official policy, inflicts the [constitutional] injury.” 436 U.S. at 694. The School

    District moved to dismiss this claim. (ECF No. 39 at 10–12.) The Court granted that

    motion because Kyler had alleged Monell liability in a purely conclusory fashion. (ECF

    No. 61 at 18–19.) The Court dismissed the claim without prejudice. (Id. at 19, 22.)

    Also, for reasons not relevant to recount, the Court dismissed Kyler’s Rehabilitation Act

    in Title II claims without prejudice. (Id. at 19–20, 22.)

           About three months later, Kyler moved to amend his complaint. (ECF No. 74.)

    “The purpose of this Motion and Plaintiff’s Amended Complaint,” he said,

                  is to reinstate his Third Claim for Relief for violations of
                  Section 504 of the Rehabilitation Act of 1973 29 U.S.C.
                  §§ 794 et seq. and the Fourth Claim for Relief for violations
                  of Title II of the Americans with Disabilities Act 42 U.S.C.
                  §§ 12131 et seq. This Motion clears any deficiencies in the
                  Second Amended Complaint that caused these claims to be
                  dismissed by including additional facts, which should support
                  these claims.

    (Id. ¶ 3.) The motion then went on to summarize allegations included in the proposed

    amended complaint in support of the Rehabilitation Act and Title II claims, as compared

    to the elements of those claims. (Id. ¶¶ 4–17.) More importantly, the allegations

    themselves (as opposed to his summary of them) relate exclusively to disability-related



                                                  15
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 16 of 28




    bullying. (ECF No. 74-1 ¶¶ 27–30.) However, the proposed amended complaint

    otherwise reproduced the Second Amended Complaint verbatim, including the Equal

    Protection claim. (Id. ¶¶ 95–111.) The Court referred that motion to U.S. Magistrate

    Judge N. Reid Neureiter. (ECF No. 75.)

           The School District’s response brief argued that the proposed amendment was

    untimely and that amendment would otherwise be futile because Kyler had not alleged

    facts that would satisfy the elements of a Rehabilitation Act or Title II claim. (See ECF

    No. 77.) The School District did not mention the Equal Protection claim. Kyler’s reply

    brief addressed the School District’s arguments, also without mentioning the Equal

    Protection claim. (See ECF No. 82.)

           Judge Neureiter eventually granted the motion and accepted the proposed

    amended complaint—now the Third Amended Complaint (ECF No. 74-2)—as filed.

    (See ECF No. 83.) Apparently no one recognized that the Fourteenth Amendment

    claim was thereby at least nominally re-inserted into this case. Indeed, this non-

    recognition continued all the way to the Final Pretrial Order, entered on November 5,

    2019 (about three weeks after Kyler filed his summary judgment response brief). There,

    in the summary of Kyler’s claims and defenses, it states that he brings

                  three claims: (1) Race-based discrimination pursuant to Title
                  VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq.,
                  (2) Disability-based discrimination pursuant to § 504 of the
                  Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq., and
                  (3) Disability-based discrimination pursuant to Title II of the
                  ADA, 42 U.S.C. § 12131 et seq.

    (ECF No. 130 at 4.)

           In this light, it is clear that Kyler never intended to reassert his Equal Protection

    claim, and even if he had, it would be subject to dismissal because the Equal Protection



                                                 16
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 17 of 28




    claim in the Third Amended Complaint repeats the Second Amended Complaint

    verbatim, and the Court already found that the claim as pleaded in the Second

    Amended Complaint was deficient. In any event, the Final Pretrial Order now “controls

    the course of the action.” Fed. R. Civ. P. 16(d). If Kyler had an Equal Protection Claim

    in the Third Amended Complaint, he has since abandoned it.

           For all these reasons, the Court finds that Kyler no longer has an Equal

    Protection claim, so the Court need not consider it further.

    B.     Title VI

           Title VI prohibits racial discrimination “under any program or activity receiving

    Federal financial assistance.” 42 U.S.C. § 2000d. The discrimination in question must

    be intentional. Alexander v. Sandoval, 532 U.S. 275, 280 (2001).

           In a case such as this one involving student-on-student harassment, Kyler may

    prevail (including on the intentionality element) by showing that the School District

    “(1) had actual knowledge of, and (2) was deliberately indifferent to (3) [racially

    motivated] harassment that was so severe, pervasive and objectively offensive that it

    (4) deprived [him] of access to the educational benefits or opportunities provided by the

    school.” Bryant v. Indep. Sch. Dist. No. I-38 of Garvin Cnty., Okla., 334 F.3d 928, 934

    (10th Cir. 2003) (internal quotation marks omitted; emphasis removed).

           Deliberate indifference in this context can also be phrased as an “intentional

    choice to sit by and do nothing.” Id. at 933. Thus, even where school employees “did

    not necessarily create the [racially] hostile environment,” a school district may still be

    liable if its employees “facilitated” the hostile environment or “permitted it to continue.”

    Id. On the other hand, a district may avoid a finding of deliberate indifference if it

    “respond[s] to known [student-on-student] harassment in a manner that is not clearly


                                                  17
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 18 of 28




    unreasonable.” Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 649 (1999). 8 “In an

    appropriate case, there is no reason why courts, on a motion to dismiss, for summary

    judgment, or for a directed verdict, could not identify a response as not ‘clearly

    unreasonable’ as a matter of law.” Id.

           The School District argues that Kyler does not have evidence to satisfy any of the

    elements of his Title VI claim. (ECF No. 107 at 22–39.) Under the circumstances, the

    Court finds it most helpful to discuss the elements in the following order: severity and

    deprivation of benefit (elements 3 and 4), actual knowledge (element 1), and finally

    deliberate indifference and reasonable response (element 2).

           1.      Sufficiently Severe Harassment

           The School District contends that, whatever happened to Kyler, there is no

    evidence that it was sufficiently severe to deprive him of access to his education. (ECF

    No. 107 at 24–26, 32–34.)

                   a.     Severity & Pervasiveness

           Concerning severity, the School District first describes Zeno v. Pine Plains

    Central School District, 702 F.3d 655 (2d Cir. 2012), in which a jury found a school

    District liable under Title VI based on racial harassment of a Latino student that included

    insults (e.g., “go back where you came from”), racial slurs, threats, punches to the

    stomach, and “[m]any other such incidents.” (ECF No. 107 at 25.) The School District

    then argues that Kyler’s case fails on the severity element because the harassment he

    experienced was not as severe as in Zeno:

           8
            Davis was discussing sex-based discrimination under Title IX. The Tenth Circuit in
    Bryant explicitly equated the Title IX and Title VI claims and directed lower courts to draw upon
    Davis when evaluating Title VI claims. See 334 F.3d at 934.




                                                   18
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 19 of 28




                  Unlike the classmates in Zeno, who preceded their physical
                  attacks with extremely offensive racial slurs, [Kyler’s]
                  classmates called him relatively benign names under their
                  breath, then continued moving down the hallway. They
                  would occasionally bump into him, but these incidents were
                  independent of any racial remarks. GZ allegedly called
                  [Kyler] “cracker,” “chicken nugget,” and “white,” and “swiss
                  cheese,” but these remarks were not accompanied by
                  threats or with violence. Unlike the racially charged
                  comments in Zeno, the statements made by GZ did not rise
                  to the same level of objective offensiveness, and
                  indeed, [Kyler] admitted that he did not know what “swiss
                  cheese” meant. [Kyler] heard students speak to him in
                  Spanish, which he might somehow attempt to characterize
                  as racial behavior, but he admitted that he did not know what
                  the words meant, so he cannot attribute them to race . . . .
                  Therefore, Zeno is distinguishable and [Kyler] did not suffer
                  severe and pervasive [racial] harassment.

    (ECF No. 107 at 25–26 (citations and internal quotation marks omitted).)

           The School District cannot expect to win summary judgment by picking out a

    case with (in the School District’s view) more severe harassment, and then

    distinguishing it. Zeno sets no standard or threshold. It is simply another case.

           In any event, even if the racial insults were “relatively benign” (as the School

    District puts it), a reasonable jury could still conclude that the entirety of the harassment

    Kyler experienced was sufficiently severe and pervasive. First, a reasonable jury could

    conclude that Kyler was being harassed by Hispanic children based on his race (even if

    Kyler did not always understand the racial character of a particular insult). Second, a

    reasonable jury could conclude that this bullying was relatively constant—or in other

    words, that it was not just the set of discrete events noted in school records. And if a

    reasonable jury came to those conclusions, it could likewise conclude that the type of

    bullying multiplied by the length of time it continued established a sufficiently severe and

    pervasive racially hostile environment.



                                                 19
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 20 of 28




           The Court recognizes the School District’s argument that Kyler’s and his parents’

    testimony about the constancy of the bullying “are conclusory statements with no

    support despite extensive discovery.” (ECF No. 133 at 11, ¶ 155.) What the School

    District is really saying, however, is that Kyler and his parents are relying mostly on

    memory, and their memories are only thinly supported by the School District’s own

    record of their complaints. But the question of how often Kyler was bullied is different

    from the question (addressed below) of how often the School District learned about the

    bullying. Moreover, reliance on memory is not “conclusory.” It may be relatively weak

    evidence, but, in this case, it is not so weak that a reasonable jury could never credit it.

           Accordingly, the Court finds that Kyler has enough evidence to raise a genuine

    issue of material fact as to the severity and pervasiveness of race-based bullying.

                  b.     Deprivation of Educational Benefits

           As for whether the effect of the allegedly severe and pervasive race-based

    bullying was to deny Kyler of the benefits of his education, the School District first

    asserts that “[s]uch a denial may be evidenced by dropping grades or increased

    absenteeism.” (ECF No. 107 at 32 (citing Davis, 526 U.S. at 634; Gabrielle M. v. Park

    Forest-Chicago Heights, IL. Sch. Dist. 163, 315 F.3d 817, 823 (7th Cir. 2003)).) The

    School District then attempts to show that Kyler’s grades and absenteeism remained

    relatively constant throughout his schooling in Texas, at Pikes Peak, and at Carmel. (Id.

    at 32–33.)

           The precise details of Kyler’s attendance history and grades are unnecessary to

    relate because the School District’s argument rests on an unacceptable premise,

    namely, that Kyler should be unable to recover because he was, in effect, already being

    denied the benefits of his education through other circumstances, including his own


                                                 20
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 21 of 28




    behavior. The Court is aware of no authority supporting this notion. Title VI claims are

    not limited to good students with diligent attendance.

           A reasonable jury could take into account the fact that, e.g., some of Kyler’s

    absences, or some of his poor grades, may not have been due to bullying. Even so,

    grades and attendance are among the facts to consider—they are not the beginning

    and end of the analysis. Even if Kyler had been absent from school for various non-

    bullying reasons before he attended Pikes Peak or Carmel, a reasonable jury could

    nonetheless credit his and his parents’ testimony that his absences from those schools

    were often due to fear of bullying.

           For these reasons, the School District has failed to establish that Kyler has no

    evidence from which a reasonable jury could find in his favor on this element.

           2.      Actual Knowledge of Harassment Motivated by Race

           The School District asserts it did not have actual knowledge of the racial

    harassment Kyler was experiencing. (ECF No. 107 at 27–32.) In this regard, the

    School District mostly argues that the various instances of bullying that made it into

    School District records can be seen as ambiguous about whether the bullying was race-

    motivated. Ambiguous or not, Mr. and Mrs. Nipper are prepared to testify that they

    contacted the School District dozens of times to complain about race-based harassment

    against Kyler, at times speaking directly with the principals of Pikes Peak and Carmel. 9


           9
             In Murrell v. School District No. 1, 186 F.3d 1238 (10th Cir. 1999), the Tenth Circuit
    held in a Title IX sexual harassment case that liability can be imputed to a school district if “a
    school official who possessed the requisite control over the situation had actual knowledge of,
    and was deliberately indifferent to, the alleged harassment.” Id. at 1247. Kyler cites Murrell for
    the proposition that when “the principal [has] actual knowledge” of the harassment on the basis
    of a protected characteristic, the School District has knowledge. (ECF No. 120 at 29.) The
    School District does not challenge Kyler’s application of Murrell to this case. In addition, the



                                                    21
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 22 of 28




           The School District denigrates this testimony as “self-serving.” (ECF No. 133

    at 9, 12.) Like its “conclusory” attack above, what the School District is really saying is

    that this testimony should not be believed because it is supposedly unsupported by

    anything beyond Mr. and Mrs. Nipper’s own say-so. That is an argument for trial, not

    summary judgment.

           The Court recognizes the implicit concern that, in cases like this, memories can

    be vague, and the emotions undoubtedly stirred by being asked to recall the events may

    lead to exaggeration—easy to say, and often hard to disprove. The question for this

    Court, however, is whether a reasonable jury could find in Kyler’s favor that the School

    District had actual knowledge of racial harassment. Looking at all the evidence

    together, the Court finds that even if the jury concluded that Mr. and Mrs. Nipper’s

    testimony was exaggerated, it could still reasonably conclude that the School District

    had actual notice—even if not the amount of notice that Mr. and Mrs. Nipper claim.

           Accordingly, the School District has failed to show a lack of evidence on this

    element.

           3.      Deliberate Indifference vs. Reasonable Response

           Here, the question of deliberate indifference versus a reasonable response fits a

    recurring template for these kinds of school bullying/harassment cases. From the

    school’s perspective, it is a set of discrete incidents that the school became aware of

    and handled (in its view) according to proper procedures. (See ECF No. 107 at 35–36,

    School District nowhere argues that Kyler may not combine the collective knowledge of two
    school administrations (Pikes Peak and Carmel) which—as far as the record reveals—never
    spoke with each other about Kyler before the stabbing incident, and impute that collective
    knowledge to the School District for purposes of the claims Kyler asserts in this lawsuit. The
    Court therefore need not address these matters.




                                                   22
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 23 of 28




    38.) From the student’s perspective, it is a sustained pattern of harassing or bullying

    behavior that pervades the student’s school experience, showing that the school’s

    incident-by-incident approach was inadequate and ultimately unreasonable. (See ECF

    No. 120 at 20–21.) Cf. Theno v. Tonganoxie Unified Sch. Dist No. 464, 377 F. Supp. 2d

    952, 965–68 (D. Kan. 2005) (describing similar competing views of the evidence in a

    Title IX sexual harassment case).

           Having reviewed the record carefully, the Court finds that a reasonable jury could

    accept Kyler’s view of the evidence, i.e., that his parents made frequent complaints

    about racially-motivated bullying, and the School District’s incident-by-incident approach

    eventually became unreasonable, and deliberately indifferent, as the bullying continued.

    Kyler therefore has raised a genuine issue of material fact on the deliberate indifference

    element, so summary judgment in the School District’s favor is inappropriate on Kyler’s

    Title VI claim.

    C.     Rehabilitation Act & ADA Title II Claims

           The School District also attacks his Rehabilitation Act and ADA claims, but on

    more limited grounds. (ECF No. 107 at 17–21.)

           The Rehabilitation Act states that “[n]o otherwise qualified individual with a

    disability in the United States . . . shall, solely by reason of her or his disability, be

    excluded from the participation in, be denied the benefits of, or be subjected to

    discrimination under any program or activity receiving Federal financial assistance.”

    29 U.S.C. § 794(a). 10 Similarly, Title II states that “no qualified individual with a

    disability shall, by reason of such disability, be excluded from participation in or be

           10
                There is no dispute that the School District receives federal funding.




                                                      23
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 24 of 28




    denied the benefits of the services, programs, or activities of a public entity, or be

    subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

           1.     Presence of a Disability

           In most contexts, including this one, Rehabilitation Act § 504 adopts the ADA’s

    definition of “individual with a disability.” See 29 U.S.C. § 794(a) (cross-referencing

    29 U.S.C. § 705(20)); id. § 705(20)(B) (in turn cross-referencing 42 U.S.C. § 12102).

    According to the ADA,

                  The term “disability” means, with respect to an individual—

                  (A) a physical or mental impairment that substantially limits
                  one or more major life activities of such individual;

                  (B) a record of such an impairment; or

                  (C) being regarded as having such an impairment . . . .

    42 U.S.C. § 12102(1).

           The School District’s motion contains factual allegations (about, e.g., riding bikes,

    playing football, etc.) that one could interpret as casting doubt on whether Kyler’s toe-

    walking was a disability at the relevant time, but the motion contains no argument that

    the School District deserves summary judgment because Kyler cannot satisfy the

    disability element. (See ECF No. 107 at 17–39.) Kyler accordingly argues in his

    response brief that the School District has “waived that argument.” (ECF No. 120

    at 26.) The School District’s reply brief counters that its statement of facts was enough

    to preserve the argument, and then explicitly attacks the disability element. (ECF

    No. 133 at 18.)

           The Court need not resolve either argument—whether Kyler’s toe-walking was a

    disability, or whether the School District forfeited its opportunity to challenge that



                                                 24
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 25 of 28




    element at summary judgment. The Court may presume that Kyler was disabled for

    purposes of his ADA and Rehabilitation Act § 504 claims because the outcome of those

    claims turns on whether the School District had knowledge of the disability at the

    relevant time.

           2.     Knowledge of Disability

           To hold the School District liable under the relevant statutes, Kyler must prove

    that the School District had “knowledge that [he was] disabled, either because that

    disability [was] obvious or because [he] (or someone else) . . . informed the [School

    District] of the disability.” Robertson v. Las Animas Cnty. Sheriff’s Dep’t, 500 F.3d 1185,

    1196 (10th Cir. 2007). In this light, the School District argues that it “could not have

    discriminated against [Kyler] ‘by reason’ of his disability, because it had no indication

    that [Kyler] was disabled.” (ECF No. 107 at 18.) The School District particularly points

    out that

           •      Mrs. Nipper filled out paperwork on multiple occasions denying that Kyler

                  had any medical conditions, including medical conditions that would

                  prevent him from participating in sports;

           •      a physician certified him as capable of participating in athletics without

                  limitation;

           •      he played football in gym class;

           •      Kyler walked and rode his bike to school;

           •      until around the time Kyler started sixth grade at Carmel, Mr. and

                  Mrs. Nipper thought that Kyler’s toe-walking was a habit that he needed to

                  break, not a disability; and




                                                 25
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 26 of 28




          •      Kyler did not have a § 504 plan until September 28, 2016, eight days

                 before IP stabbed him—an attack Kyler claims to have been racially

                 motivated, not motivated by disability.

    (ECF No. 107 at 18–19; ECF No. 133 at 6–7, 19.)

          Kyler responds that

          •      one could not help but notice that he always walked on his toes;

          •      he was indisputably teased about his walking style by other students “who

                 said that his feet were ‘funny shapes,’ and [who] made fun of the way he

                 walked and made fun of his shoes for being worn down and trashy”

                 (quoting ECF No. 107 at 7, ¶ 48);

          •      Mr. Nipper met with Principal Donaldson (at Pikes Peak) and told her that

                 Kyler was being bullied for the way he walked;

          •      Mr. Nipper met with Principal Breske (at Carmel) and told her that Kyler

                 was being bullied for the way he walked and he was being treated for the

                 condition that caused him to walk that way; and

          •      Principal Breske reportedly responded that she had seen Kyler being

                 harassed for the way he walked.

    (ECF No. 120 at 27–30.) Thus, Kyler argues that the School District was aware of his

    disability because it was obvious, and the School District had been told about it anyway.

          In the Court’s view, no reasonable jury could find that the School District was

    aware of Kyler’s disability prior to mid-September 2016. Kyler of course has evidence

    that the School District knew Kyler tended to walk on his toes, but there is no evidence

    that anyone understood this to be an impairment, as opposed to a quirky habit, before



                                               26
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 27 of 28




    Mr. Nipper allegedly told Principal Breske in mid-September 2016 that he and

    Mrs. Nipper were exploring treatment for the anatomical condition that caused Kyler to

    walk as he did. 11 Moreover, no reasonable jury could find that the disability-related

    bullying Kyler allegedly experienced between the time the School District, via Principal

    Breske, became aware of his impairment qua impairment (mid-September 2016) and

    his last day of school (October 7, 2016) was sufficiently severe and pervasive to impose

    a duty on the School District to intervene. To the contrary, the evidence about that

    relatively short time period overwhelmingly focuses on racially-motivated discrimination.

    (See Parts II.B.3–10, above.) Finally, no reasonable jury could find that the School

    District had enough time to formulate and implement a reasonable response to

    disability-related bullying between mid-September 2016 and October 7, 2016.

           For all these reasons, the School District is entitled to summary judgment on

    Kyler’s Rehabilitation Act and ADA claims.

                                         IV. CONCLUSION

           For the reasons set forth above, the Court ORDERS as follows:

    1.     The School District’s Motion for Summary Judgment (ECF No. 107) is GRANTED

           with respect to Kyler’s claims that the School District violated the Rehabilitation

           Act and Title II of the ADA, but DENIED with respect to Kyler’s claim that the

           School District violated Title VI; and

           11
              To be clear, this is antecedent to the question of whether the School District
    “regarded” Kyler as disabled. “An individual meets the requirement of ‘being regarded as
    having such an impairment’ if the individual establishes that he or she has been subjected to an
    action prohibited under this chapter because of an actual or perceived physical or mental
    impairment whether or not the impairment limits or is perceived to limit a major life activity.”
    42 U.S.C. § 12102(3)(A). Under this definition, the School District could not have regarded
    Kyler as disabled without first coming to know (or at least believe) that he had an impairment.




                                                    27
Case 1:17-cv-02391-WJM-NRN Document 167 Filed 04/15/20 USDC Colorado Page 28 of 28




    2.    As to Kyler’s Title VI claim, this matter REMAINS SET for a Final Trial

          Preparation Conference on October 9, 2020, at 1:30 PM, and a seven-day jury

          trial beginning on October 26, 2020, at 8:30 AM, both in Courtroom A801.


          Dated this 15th day of April, 2020.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martínez
                                                     United States District Judge




                                                28
